Citation Nr: 1325481	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  07-09 986	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to higher initial ratings for impairment of the left thigh, formerly degenerative joint disease of the left hip; evaluated as 10 percent disabling on the basis of limitation of abduction or adduction; 10 percent disabling on the basis of limitation of extension; and noncompensable on the basis of limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to August 2003.  He received the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection for degenerative joint disease of the left hip and assigned an initial noncompensable disability rating, effective September 1, 2003.  In a November 2004 decision, the RO also denied entitlement to service connection for hypolipemia, hypertension, and residuals of a right ankle sprain.  

In a February 2007 Decision Review Officer (DRO) decision, an initial 10 percent rating for degenerative joint disease of the left hip was assigned, effective September 1, 2003.

In July 2007, the Veteran testified at a hearing before a DRO at the RO.  A transcript of that hearing has been associated with his claims folder.

In April 2010, the Board remanded the Veteran's claims in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In November 2010, the Board dismissed the appeal for entitlement to service connection for hypolipemia, and granted entitlement to service connection for hypertension, and residuals of a right ankle sprain.  The matter of entitlement to a higher initial rating for degenerative joint disease of the left hip was remanded for further development and adjudication.  In that decision, the Board noted that the issues of entitlement to service connection for a left ankle disability and entitlement to service connection for a neurological disability of the left and right lower extremities, to include as secondary to degenerative joint disease of the left hip, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board found that it did not have jurisdiction over them, and they were referred to the AOJ for appropriate action.  

In April 2013, the Appeals Management Center (AMC) granted a separate compensable rating for limitation of extension of the thigh, left hip, evaluated as 10 percent disabling effective April 11, 2013; and a separate rating for limitation of flexion of the thigh, left hip, evaluated as noncompensable effective April 11, 2013.  

The degenerative joint disease of the left hip was re-characterized as impairment of the thigh, left hip, under Diagnostic Code 5003-5253 effective April 11, 2013 and the 10 percent evaluation was continued.

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is remanded to the RO via the AMC.  The Veteran will be advised if further action is required on his part.


REMAND

In its most recent remand the Board instructed that the Veteran should be provided an examination in which the examiner reported whether the left hip disability was manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain; and that if these factors were present, the examiner should report the additional range-of-motion loss due to those factors.

These findings are required by VA regulations as interpreted by the United States Court of Appeals for Veterans Claims.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).

The Veteran was afforded a VA examination in April 2013.  The examiner indicated that the Veteran had functional loss or impairment of the left thigh, including weakened movement and pain on movement.  The examiner did not specifically report the additional range-of-motion loss due to these factors (although the results of repetitive motion testing were included). 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, this case is REMANDED for the following:

1.  Ask the examiner who conducted the April 2013 VA examination to review the record and clarify whether there was additional limitation of motion due to weakened movement or pain.  The examiner should report the additional range of motion loss due to these factors.

If the examiner is unable to provide this clarification, the Veteran should be afforded a new left thigh examination and the new examiner should clarify the ranges of left hip or thigh motion; and report any additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

2.  If any benefit sought in a perfected appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




